Citation Nr: 0740365	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired immune 
deficiency disorder, diagnosed as hypogammaglobulinemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's physician, and Veteran's fiancé 


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976 and from November 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
(RO), which denied entitlement to service connection for 
hypogammaglobulinemia.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for an acquired 
immune deficiency disorder, diagnosed as 
hypogammaglobulinemia.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran asserts that his hypogammaglobulinemia is 
attributable to his military service.  He explains that while 
serving during the Gulf War as a chemical operations 
specialist, he was exposed to a number of different chemicals 
and radiation materials.  After discharge from service, the 
veteran stated that he began to experience flu like symptoms 
with the development of fever, chills, and nausea.  Shortly 
thereafter, he developed high blood pressure, night sweats, 
and difficulty with lucopsychtosis.  In 2004, he was 
diagnosed with hypogammaglobulinemia, which necessitates 
Intravenous Immunoglobulin (IVIG) every 21 to 28 days.  The 
veteran contends that his hypogammaglobulinemia is directly 
related to the chemical, biological, and radiation exposure 
he received during his service in the Persian Gulf during the 
Persian Gulf War.  

In a May 2005 rating decision, the RO denied service 
connection for hypogammaglobulinemia.  The RO reasoned that 
the evidence did not support the veteran's assertion that his 
current disability was due to his active service during the 
Persian Gulf War.  The RO acknowledged the private medical 
reports which reflect a diagnosis of hypogammaglobulinemia as 
well as the recommended treatment for the disability, but 
noted the lack of a link between the veteran's military 
service and his claimed disability.  This lack of a nexus 
between the veteran's service and the veteran's disability, 
coupled with the February 2005 VA examiner's statement of 
being unable to state "without resorting to pure conjecture 
that [the] [veteran's] condition was linked to service in the 
Gulf War," resulted in the RO determining that the veteran's 
hypogammaglobulinemia was not incurred during his active 
military service.  In the May 2006 rating decision, the RO 
confirmed and continued the previous decision.

Review of the evidence of record reveals that the veteran's 
military occupational specialty (MOS) during his second 
period of service was a chemical operations specialist.  
Service medical records are absence of any complaints, 
treatments, or diagnosis of a blood disorder or 
hypogammaglobulinemia; however, post service treatment 
records indicate continuing complaints and treatment 
associated with the condition.  As previously stated, the 
veteran has a current diagnosis of hypogammaglobulinemia, and 
it has been suggested that the veteran's current condition is 
attributable to his chemical exposure during his Persian Gulf 
War service.  

The Board notes that during the August 2007 hearing, the 
veteran was accompanied by his physician, Tina Hatley-Merrit, 
M.D.  Dr. Hatley-Merrit opined that since the veteran did not 
develop symptoms of hypogammaglobulinemia until after 
adulthood and also after his service during the Gulf War 
which involved several chemical and biological exposures, his 
current disability could be related to his military service.  
She explained that she reached her conclusion based upon 
medical references and the veteran's laboratory reports from 
April 2006.  Dr. Hatley-Merrit admitted during the hearing 
that she had not reviewed the veteran's complete claims file 
prior to making her conclusion, but was willing to make a 
medical statement after reviewing the veteran's complete 
file.  As such, the record was held open for sixty days.  

In an October 2007 statement, Dr. Hatley-Merrit indicated 
that she has been unable to review the veteran's claims file 
to render an opinion.  She explained that prior to reviewing 
the claims file, she ordered important laboratory work, and 
as of October 9, 2007, the lab work had not been completed 
due to the VA hospital in Fayetteville mishandling the 
veteran's blood samples on three occasions.  She further 
added that as of October 9, 2007, 40 days had passed since 
the initial grant of leaving the record open for 60 days.  An 
October 2007 letter by the Chief of the Pathology and 
Laboratory Medicine Department (P&LMS) of the VA hospital in 
Fayetteville, noted the various complications with 
coordinating the send out testing for the veteran from the VA 
hospital to an offsite laboratory facility.  It was noted 
that as of October 9, 2007, the veteran's specimen collection 
was transported to IBT Reference Laboratories in Lenexa, 
Kansas for laboratory testing.  

The Board finds that since Dr. Hatley-Merrit was specifically 
requested to review the veteran's claims file to render a 
medical conclusion concerning his disability and was unable 
to do so because of specimen collection complications, the 
Board finds that a remand is warranted to provide Dr. Hatley-
Merrit an opportunity to review the veteran's claims file and 
provide a medical opinion concerning whether the veteran's 
hypogammaglobulinemia is related to his military service.  

In addition, during the August 2007 hearing, the veteran 
testified that he is in receipt of disability benefits from 
the Social Security Administration (SSA).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 
14 Vet. App. 110 (2000), the Court held that VA has the duty 
to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists.  Id.  Thus, the Board finds that an attempt should be 
made to obtain those records, as they are relevant to the 
issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact SSA and request any relevant 
records from that agency that pertain to 
any claim for benefits filed by the 
veteran, to include copies of any 
decisions rendered with respect to the 
veteran.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  Contact the veteran and request that 
he provide a release authorization of his 
claims file to Tina Hatley-Merritt, M.D.  

4.  After obtaining the necessary 
authorization, transfer the veteran's 
claims file or a copy of the claims file 
to Tina Hatley-Merrit, M.D., to ensure 
the physician has an opportunity to 
render an opinion and respond 
appropriately.  If the RO is unable to 
transfer or copy the claims file, a 
notation to that effect and the reason 
should be included in the claims file.

After reviewing the claims file, the 
physician must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the veteran's acquired immune deficiency 
disorder, diagnosed as 
hypogammaglobulinemia, had its origin in 
service or is in any way related to the 
veteran's active service.  A rationale 
supporting the opinion must be provided.

5.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



